DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the limitation “each measurement channel comprises a lens” and also “a lens located along the shared light path”.  It is unclear how the measurement channels, separately have their own lens, however the lenses are all located along the shared light path, indicating that they are a common lens, not specifically tied to the measurement channels.  Clarification is required. 
With respect to claim 23, the limitation “nominally confocal” is a term of degree not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 3, 5, 6, 7, 8, 9, 14, 17, 18, 19, 20, 21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sesko U.S. Patent #9,068,822 in view of Kishimoto U.S. Publication 2014/0185272.
With respect to claim 1, Sesko discloses a chromatic confocal range sensing probe comprising:
A wavelength detector (Figure 1, wavelength detector)
A source light configuration (Figure 1, light source 164)
One or more measurement channels, wherein each channel is configured to sense a respective distance to a workpiece surface (Col.10, l 20-30, wherein array of pixels, each pixel receiving respective wavelengths acts as different channels)
A respective confocal detection aperture configured to receive reflected focused measurement light from the workpiece surface along a measurement optical path and transmit spatially filtered measurement light to the wavelength detector (Figure 1, aperture 295)
A respective confocal light source aperture that is configured to receive source light from the source light configuration and transmit at least a portion of the source light along an input path to a measurement path lens configuration that is configured to input the source light from the respective confocal light source aperture and output focused measurement light with axial chromatic dispersion to the workpiece surface and receive reflected focused measurement light from the workpiece surface and focus the reflected measurement light proximate to the respective confocal detection aperture (Figure 1, chromatically dispersive optics portion 250, Col.13, l 15-19)
The first emitted light and second emitted light have different first and second peak wavelengths respectively 
A light source with phosphor regions (Col.12, l 1-8)

However, Sesko fails to disclose a first and second phosphor region and wavelength combiner. Kishimoto discloses a lighting device comprising:
The source light configuration comprises an excitation light, a first phosphor composition located in a first phosphor region, a second phosphor composition located in a second phosphor region, a wavelength combining configuration, a shared source light path (P.0116, P.0045)
The excitation light configuration outputs the excitation light to the first phosphor region and the second phosphor region and in response to which the first and second phosphor compositions emit first and second emitted light, respectively to the wavelength combining configuration which is configured to output at least some of the first emitted light and second emitted light along the shared source light path as the source light that is received by each respective confocal light source aperture (Figure 1, wavelength combining configuration = rotation mechanism 6, excitation light = laser 2, phosphor regions on fluorescent member 4, P.0042)

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the phosphor light of Kishimoto for the phosphor light of Sesko since Sesko fails to disclose details regarding the phosphor regions for the light source, Kishimoto’s light source with phosphor regions is a specific example of the generic source described by Sesko.  Kishimoto’s light source preserves the life of the phosphors and therefore the light source, a widely recognized benefit in the art. 

With respect to claims 2, 3, 8, 14, Sesko in view of Kishimoto disclose all of the limitations as applied to claim 1 above.  In addition, Sesko discloses:
The one or more measurement channels comprise a plurality of measurement channels (Col.10, l 20-30, wherein array of pixels, each pixel receiving respective wavelengths acts as plurality of channels)
Each measurement channel comprises a lens located along the shared light path between the wavelength combining configuration and the respective confocal light source aperture of the measurement channel, wherein each respective lens is configured to focus at least part of the first and second emitted light along the shared source light path as source light that is focused proximate to the respective confocal light source aperture (Figure 1, transfer lens 251)
The first and second peak wavelengths are in a range between 435 nm and 600 nm (Col.23, l 3-8)
The shared source light path comprises a source light lens configuration that focuses at least part of the first and second emitted light proximate to each respective light source aperture (Figure 1, transfer lens assembly 251)

With respect to claims 9, 17, 18, 21, 22, 24, 25, Sesko in view of Kishimoto disclose all of the limitations as applied to claim 1 above.  However, Sesko fails to disclose some of the optical element details.  Kishimoto discloses:
9- the excitation light comprises a first excitation light that is provided along a first excitation light path to the first phosphor region and a second excitation light that is provided along a second excitation light path to the second phosphor region (Figure 9, first path to phosphor 4, second path to phosphor 5, excitation light = 2, wherein the first and second excitation lights are the same just at different times) 
17- the first phosphor emits light primarily in a first range of wavelengths and the second phosphor emits light primarily in a second peak wavelength that is different from the first (P.0055, different colors, red blue and green) 
18- the first range of wavelengths includes wavelengths between 435 nm and 565 nm (P.0055, blue wavelengths)
21- the light source comprises a laser (abstract)
22-the laser outputs wavelengths between 400 nm and 485 nm (P.0043)
24 and 25- the confocal range sensing system so that the excitation light configuration outputs excitation light to first phosphor region and the second phosphor region and in response to which the first and second phosphor compositions emit first and second emitted light, respectively, to the wavelength combining configuration which outputs at least some of the first emitted light and second emitted light along the shared source (Figure 9, wherein the wavelength combining configuration is the support base 5, first phosphor region = 4, second phosphor region = other square opposite 4, shared source path = L1)


With respect to claims 5, 6, 7, 19, and 20, Sesko in view of Kishimoto disclose all of the limitations as applied to claim 1 above.  However, Sesko and Kishimoto fails to disclose some of the optical element details.  
With respect to claims 5, 6, and 7, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an optical fiber for the open light paths of Sesko and Kishimoto since 
	With respect to claims 19 and 20, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the proper wavelength ranges and thereby the difference in wavelengths based on the inventions of Sesko and Kishimoto since it is well known in the art to select wavelengths based on the materials being inspected.  The examiner takes official notice that it is well known that different materials exhibit peaks at different wavelengths and one of ordinary skill is well versed in selecting the appropriate combination of wavelengths to measure a specific material or distance. It has been held that selecting working ranges of a device are within ordinary skill. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sesko U.S. Patent #9,068,822 in view of Kishimoto U.S. Publication 2014/0185272 and further in view of Asami U.S. Publication 2017/0321866.
With respect to claim 15, Sesko in view of Kishimoto discloses 
Sesko and Kishimoto disclose all of the limitations as applied to claim 1 above.  However, Sesko and Kishimoto fail to disclose a sintered phosphor region. 
Asami discloses sintered phosphor lighting devices comprising:
The first phosphor composition in the first phosphor region comprises a first sintered phosphor composition and the second phosphor composition comprises a second sintered phosphor composition (P.0030, P.0031)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sintered phosphor compositions of Asami for the phosphor compositions of Kishimoto and Sesko since the compositions of Asami produce high conversion efficacy and high luminance with low brightness variation and small color deviation (P.0019). 

16 is rejected under 35 U.S.C. 103 as being unpatentable over Sesko U.S. Patent #9,068,822 in view of Kishimoto U.S. Publication 2014/0185272 and further in view of Miyagawa U.S. Publication 2016/0355732.
With respect to claim 16, Sesko in view of Kishimoto discloses 
Sesko and Kishimoto disclose all of the limitations as applied to claim 1 above.  However, Sesko and Kishimoto fail to disclose a ceramic phosphor.
Miyagawa disclose a phosphor ceramic element comprising:
The phosphor composition comprises a first ceramic phosphor and a second ceramic phosphor (abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ceramic phosphor of Miyagawa for the phosphor light elements of Sesko and Kishimoto since the ceramic phosphor elements of Miyagawa are more transparent with a higher efficiency (P.0004, P.0079). 


Allowable Subject Matter
Claims 4, 10, 11, 12, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA C BRYANT/Examiner, Art Unit 2877